Citation Nr: 1140632	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-16 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral vestibular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to an initial increased disability rating for peripheral vestibular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran has level XI hearing in his left ear, and the non-service connected right ear is considered to have level I hearing.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.85, 4.86a, Diagnostic Code 6100 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Prior to initial adjudication of the Veteran's claim, letters dated in October 2005 and April 2006 fully satisfied the pertinent duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and treatment records are of record.  Also of record is the Veteran's and his representative's written contentions.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  

A VA examination with respect to the issue on appeal was obtained in February 2006.  38 C.F.R. § 3.159(c) (4).  It fully addressed the rating criteria relevant to evaluating the Veteran's left ear hearing loss.  Further, since it reflected the most profound level of hearing loss contemplated by the rating schedule, and the Veteran's non-service connected right ear hearing acuity has not been contended to have declined, any failure to provide a more current evaluation does not prejudice the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

The Veteran and his representative contend that his service-connected left ear hearing loss is more severe than the current disability ratings reflect.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A review of the record reflects that the Veteran apparently sustained a left ear hearing loss in service following an illness.  Service connection for that disability was established in a 1975 rating action.  Currently, the Veteran's service-connected left ear hearing loss is rated as 10 percent disabling.  VA disability compensation for impaired hearing is derived from the application in sequence of two tables.   38 C.F.R. § 4.85, Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages), with level I for essentially normal acuity through level XI for profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a designation for hearing impairment of Roman numeral I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2011). 

In connection with this claim, the Veteran was examined for VA purposes in February 2006.  This revealed pure tone thresholds of the left ear of 75, 75, 65 and 60 decibels at 1000, 2000, 3000, and 4000, hertz respectively and pure tone thresholds of the right ear of 15, 5, 0 and 5 decibels at 1000, 2000, 3000, and 4000, hertz respectively.  The average pure tone threshold of the left ear was 69 decibels and of the right ear, 6 decibels.  The speech recognition scores were 0 percent in the left ear and 100 percent in the right ear.

VA treatment records fail to show any evidence of complaints, findings, treatment or diagnoses associated with the Veteran's left ear hearing loss at any time during the pendency of this appeal.  

The VA audiometric findings at the time of the February 2006 VA examination meet the criteria for an exceptional pattern of hearing impairment in the left ear, and those findings correlate to level XI under 38 C.F.R. § 4.85, Tables VIA and VI.  As the Veteran is not service-connected for the right ear, and this testing does not show any hearing disability in that ear under 38 U.S.C.A. § 3.385, a Roman numeral designation of I is assigned for that ear.  The intersection of level I and level XI in Table VII supports the assignment of a 10 percent disability rating.  

Since the assignment of a disability rating for hearing impairment is derived from a mechanical application of the rating schedule to the specific numeric designations assigned after audiometry evaluations are rendered, the application of the rating schedule to the test results clearly demonstrates that a 10 percent disability rating is warranted for left ear hearing loss.  At no time during the appeal process has it been demonstrated that a higher rating is warranted.  Given the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is inapplicable, and the claim for a higher rating for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the rating criteria, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate at any time during the pendency of this appeal. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ear hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has been employed during the entirety of the appellate period.  He has not indicated, and the record does not show, that his left ear hearing loss precludes him from obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 10 percent for left ear hearing loss is denied.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claim of entitlement to an initial increased disability rating for peripheral vestibular disorder, the Board notes that VA treatment records and the June 2006 VA examination report show that the Veteran reported difficulty walking at night or in darkness.  The June 2006 VA examiner found that testing revealed the Veteran had significant vestibular impairment that agreed with his symptoms.  However, the VA examiner did not address whether the Veteran's peripheral vestibular disorder causes more than occasional dizziness or occasional staggering indicative of a higher disability rating under Diagnostic Code 6204.  Therefore, the Board finds that the record does not contain sufficient medical evidence for VA to adjudicate the claim.  The Veteran should be provided another examination.  Updated VA treatment records also should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain copies of the Veteran's VA treatment records, dating from May 2009 to the present, and associate the records with the Veteran's claims file.

2.  After the development above has been completed to the extent possible, the Veteran should be afforded another VA examination to determine the current nature and severity of his peripheral vestibular disorder.  All indicated tests and studies should be accomplished and the specific symptoms attributed to the service connected disability at issue should be detailed.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  Thereafter, VA should readjudicate the issue on appeal.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


